Order filed June 21, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01052-CV
                                   ____________

 ANGELINA GAILEY, IN HER CAPACITY AS INDEPENDENT EXECUTRIX
   OF THE ESTATE OF PATRICK LEE GAILEY, DECEASED, Appellant

                                           V.

                         PASQUAL GUTIERREZ, Appellee



                       On Appeal from the 61st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-78995


                                      ORDER
      The notice of appeal in this case was filed December 6, 2011. To date, the clerk’s
record has not been filed. To date, the filing fee of $175.00 has not been paid. On
January 12, 2012, appellant Angelina Gailey filed a suggestion of bankruptcy. This court
abated the appeal on January 24, 2012. On April 13, 2012, this court received notice that
appellant’s bankruptcy had been discharged. On April 16, 2012, this court reinstated the
appeal. On May 11, 2012, appellant filed a second suggestion of bankruptcy. In the
document filed, appellant states that Benjamin E. Wiseman and the Estate of Patrick L.
Gailey have filed petitions for relief under Title 11 of the United States Code in the
United States Bankruptcy Court for the Western District of Texas. Appellant attached no
evidence of either petition in bankruptcy. Further, Benjamin Wiseman is not a party to
this appeal. No evidence that appellant has established indigence has been filed. See
Tex. R. App. P. 20.1. Therefore, the court issues the following order.
       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before July 11, 2012. See Tex. R. App. P. 5. If appellant fails to timely
pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM